Case 16-40669        Doc 27     Filed 01/31/19     Entered 01/31/19 12:41:59          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40669
         James E Foggs

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/29/2016.

         2) The plan was confirmed on 02/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/15/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40669             Doc 27             Filed 01/31/19    Entered 01/31/19 12:41:59                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $13,822.52
           Less amount refunded to debtor                                    $823.86

 NET RECEIPTS:                                                                                               $12,998.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,066.76
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $576.87
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,643.63

 Attorney fees paid and disclosed by debtor:                             $300.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                              Secured        1,742.00           0.00         1,742.00        585.77       93.05
 American InfoSource LP as agent for Direc   Unsecured           0.00        546.77           546.77           0.00        0.00
 Becket & Lee                                Unsecured         469.00        469.67           469.67           0.00        0.00
 Castle Payday                               Unsecured      1,000.00            NA               NA            0.00        0.00
 Comcast                                     Unsecured         800.00           NA               NA            0.00        0.00
 COMENITY BANK/ASHSTWRT                      Unsecured           5.00           NA               NA            0.00        0.00
 Comenity Bank/Lane Bryant                   Unsecured           5.00           NA               NA            0.00        0.00
 Credit One Bank                             Unsecured           5.00           NA               NA            0.00        0.00
 First Premier Bank                          Unsecured         545.00           NA               NA            0.00        0.00
 Illinois Lending Corporation                Unsecured      1,000.00         931.47           931.47           0.00        0.00
 Internal Revenue Service                    Priority          800.00           NA               NA            0.00        0.00
 Midland Funding LLC                         Unsecured         675.00        675.10           675.10           0.00        0.00
 Portfolio Recovery Associates               Unsecured         521.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates               Unsecured           5.00        510.05           510.05           0.00        0.00
 Quantum3 Group                              Unsecured         631.00        631.34           631.34           0.00        0.00
 Wells Fargo Bank                            Unsecured            NA       3,080.90         3,080.90           0.00        0.00
 Wells Fargo Bank                            Secured       15,199.00     12,600.00        12,600.00       5,178.92    2,497.29




UST Form 101-13-FR-S (9/1/2009)
Case 16-40669        Doc 27      Filed 01/31/19     Entered 01/31/19 12:41:59             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $12,600.00          $5,178.92           $2,497.29
       All Other Secured                                  $1,742.00            $585.77              $93.05
 TOTAL SECURED:                                          $14,342.00          $5,764.69           $2,590.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,845.30               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,643.63
         Disbursements to Creditors                             $8,355.03

 TOTAL DISBURSEMENTS :                                                                     $12,998.66


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
